DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/22/2021 has been entered. Applicant has amended claims 1-3, 6-8, and 14. Claims 15-16 have been added, and claim 4 has been canceled. Claims 1-3 and 5-16 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 09/22/2021, with respect to claim have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-14 has been withdrawn. 
EXAMINER’S AMENDMENT
	Authorization for the Examiner’s Amendment was given in an email with Attorney Thomas Spinelli on 11/08/2021. This Examiner’s Amendments is directed to the entered claim set dated 09/22/2021. Claim 6 is amended. The application has been amended as follows:
Claim 6. 
Claim 6 - The endoscope system according to claim 1, wherein a lens of a distal end of the first group optical system toward the object side is the meniscus lens and a sum of a curvature radius of the meniscus lens on [[the]] a proximal end side and a thickness of the meniscus lens along an optical axis is less than a curvature radius of the meniscus lens on [[the]] a distal end side.


Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The subject matter of independent claim 1 and claim 9 in the amendment submitted on 09/22/2021 could either not be found or was not suggested in the prior art of record. The cited prior art used in the previous rejection of claims 1 and 14 is directed towards a lens arrangement for an endoscope. Mizusawa generally teaches of an endoscope system comprising a main body optical system, a first group optical system having a negative combined focal length as a whole and a second group optical system having a positive combined focal length as a whole in order from an object side, the main body optical system includes an imaging lens configured to form an image of a light flux on an image pickup sensor, the light flux being transmitted through the adaptor from an object being imaged, the first group optical system includes a lens having an Abbe number of 35 or higher, and the second group optical system includes a lens having an Abbe number of 45 or lower. However, Mizusawa does not expressly teach the first group optical system including, sequentially from the object side, a meniscus lens and two lenses having concave surfaces facing each other, and in the adaptor, the first group optical system, the second group optical system, and the aperture are disposed sequentially from the object side.
Previously applied reference Tsuyuki teach of and endoscope system comprising a removable adaptor, wherein the adaptor include a lens arrangement. However, Tsuyuki does not teach the first group optical system including, sequentially from the object side, a meniscus lens and two lenses having concave surfaces facing each other, and in the adaptor, the first group optical system, the second group optical system, and the aperture are disposed sequentially from the object side.
([0256]- an 11 lens sub unit U11 having a negative refractive power) and a second group optical system having a positive combined focal length as a whole in order from an object side ([0258]- The third lens unit U13 …has a positive refractive power as a whole), the first group optical system includes, sequentially from the object side, a meniscus lens and two lenses having concave surfaces facing each other (Fig. 21-lens sub unit U11), and the first group optical system, the second group optical system, and the aperture are disposed sequentially from the object side (Fig. 21--lens sub unit U11, -lens sub unit U13, and aperture stop AP) However, Miyazawa does not expressly teach an endoscope system comprising a removable adaptor, and a main body optical system. In addition, Miyazawa does not teach the first group optical system including a lens having an Abbe number of 35 or higher and the second group optical system includes a lens having an Abbe number of 45 or lower.
The prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claim 1 and claim 14, and therefore the claimed invention was not obvious before the effective filing date. An updated search was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention. The dependent claims are in the state of allowance due to depending from allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.S./Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795